Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Objections
Claims 1, 4, 5, 7, 11, 13, 15 and 18 are objected to because of the following informalities:

For claim 1, Examiner believes this claim should be amended in the following manner:
A transaction processing module for use in a rendering system, the transaction processing module configured to: 
receive information identifying a particular vertex in a strip, each vertex in the strip associated with a viewport; 
select a plurality of viewports for viewport transformation of the particular vertex by: 
selecting a plurality of relevant vertices in the strip based on a provoking vertex, the plurality of relevant vertices comprising the particular vertex and at least one other vertex in the strip, and 
selecting [[the]] viewports associated with the plurality of relevant vertices as the plurality of viewports; and 
send one or more viewport transformation instructions to a viewport transformation module which cause the viewport transformation module to perform a viewport transformation on untransformed coordinate data for the particular vertex for each of the plurality of viewports.

For claim 4, Examiner believes this claim should be amended in the following manner:
The transaction processing module of claim 3, wherein the information identifying each of the plurality of viewports comprises, for each of the plurality of relevant vertices, a location in [[a]] the buffer of data identifying [[the]] at least one viewport associated with that relevant vertex.

For claim 5, Examiner believes this claim should be amended in the following manner:
The transaction processing module of claim 1, wherein the one or more viewport transformation instructions comprises a viewport transformation instruction for each of the plurality of viewports, each viewport transformation instruction [[comprising]] comprises 412645-0410US03 1 IMA01-130118US2information identifying the particular vertex and information identifying one of the plurality of viewports.

For claim 7, Examiner believes this claim should be amended in the following manner:
The transaction processing module of claim 5, wherein the information identifying one of the plurality of viewports comprises, for each of the plurality of relevant vertices, at least one viewport associated with [[a]] that relevant vertex.

For claim 11, Examiner believes this claim should be amended in the following manner:
The transaction processing module of claim 1, wherein the transaction processing module is further configured to associate each of the plurality of viewports with an iteration identifier which identifies to the viewport transformation module an order in which [[the]] a viewport transformation for that viewport is to be performed relative to [[the]] viewport transformations for [[the]] other viewports of the plurality of viewports.

For claim 13, Examiner believes this claim should be amended in the following manner:
The transaction processing module of claim 11, wherein: the rendering system is configured to form one or more triangle primitives from the vertices in the strip, each triangle primitive comprising a leading vertex, a middle vertex and a trailing vertex, and the transaction processing module is configured to associate [[the]] iteration identifiers with the plurality of viewports so as to cause the viewport transformation module to perform [[the]] a viewport transformation for [[the]] a viewport associated with the particular vertex in a first iteration, and perform [[the]] viewport transformations for [[the]] viewports associated with the at least one other vertex in one or more subsequent iterations.

For claim 15, Examiner believes this claim should be amended in the following manner:
The transaction processing module of claim 1, wherein the transaction processing module is configured to receive a vertex task instruction that comprises information identifying a set of vertices including the particular vertex, the information identifying the set of vertices comprising a base address in a vertex buffer and a number of vertices in the set of vertices.

For claim 18, Examiner believes this claim should be amended in the following manner:
A method of selecting, in a rendering system, viewports for viewport transforming a vertex, the method comprising: 
receiving information identifying a particular vertex in a strip, each vertex in the strip associated with a viewport; 
selecting a plurality of viewports for viewport transformation of the particular vertex by: 
selecting a plurality of relevant vertices in the strip based on a provoking vertex, the plurality of relevant vertices comprising the particular vertex and at least one other vertex in the strip, and 
selecting [[the]] viewports associated with the plurality of relevant vertices as the plurality of viewports; and 442645-0410US03 1 IMA01-130118US2 
sending one or more viewport transformation instructions to a viewport transformation module which cause the viewport transformation module to perform a viewport transformation on untransformed coordinate data for the particular vertex for each of the plurality of viewports.

Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 5-14 and 16-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 10-12, 14 and 16-18 of U.S. Patent 10,685,483. 


The following is a claim comparison of claims 1, 5-14 and 16-19 of the instant application and claims 1-7, 10-12, 14 and 16-18 of U.S. Patent 10,685,483.

Application No. 16/871,226
U.S. Patent 10,685,483
1. A transaction processing module for use in a rendering system, the transaction processing module configured to: 

receive information identifying a particular vertex in a strip, each vertex in the strip associated with a viewport; select a plurality of viewports for viewport transformation of the particular vertex by: selecting a plurality of relevant vertices in the strip based on a provoking vertex, the relevant vertices comprising the particular vertex and at least one other vertex in the strip, and selecting the viewports associated with the plurality of relevant vertices as the plurality of viewports; and



























send one or more viewport transformation instructions to a viewport transformation module which cause the viewport transformation module to perform a viewport transformation on untransformed coordinate data for the particular vertex for each of the plurality of viewports.
1. A viewport transformation module for use in a three-dimensional rendering system, the viewport transformation module comprising: 
a processing module configured to perform a viewport transformation on untransformed coordinate data for a particular vertex in a strip for each of a plurality of viewports to generate transformed coordinate data for each of the plurality of viewports, the plurality of viewports comprising a viewport associated with the particular vertex and a viewport associated with at least one other vertex in the strip, the at least one other vertex selected based on a provoking vertex of primitives to be formed by vertices in the strip and a number of vertices in each primitive; and a write module configured to write the transformed coordinate data to a vertex buffer; wherein the viewport transformation module is configured to perform the viewport transformations prior to at least one of the primitives being built from the vertices in the strip.
6. The viewport transformation module of claim 1, wherein the write module is configured to write the transformed coordinate data to the vertex buffer so that the transformed coordinate data for each of the plurality of viewports is stored in the vertex buffer in an order that corresponds to an order of the vertices in the strip associated with the plurality of viewports.
7. The viewport transformation module of claim 6, wherein the write module is configured to write the transformed coordinate data for each of the plurality of viewports to the vertex buffer in an order that corresponds to the order of the vertices in the strip associated with the plurality of viewports by associating each viewport transformation with a different offset representing the order of the vertices associated with the corresponding viewports in the strip, and writing the transformed coordinate data for each viewport transformation to a separate location in the vertex buffer based on the offset associated with that viewport transformation.
10. The viewport transformation module of claim 7, wherein each viewport transformation performed on the untransformed coordinate data is associated with an iteration identifier that identifies an order of that viewport transformation relative to the other viewport transformations performed on the untransformed coordinate data; and the offset associated with each viewport transformation is based on the iteration identifier associated with that viewport transformation and the provoking vertex. 
11. The viewport transformation module of claim 10, wherein the processing module is configured to perform each viewport transformation in response to receiving a viewport transformation instruction from a transaction processing module, the viewport transformation instruction specifying the particular vertex and the iteration identifier associated with that viewport transformation.
5
1, 6, 7, 10 and 11
6
1, 2, 6, 7, 10 and 11
7
1, 2, 6, 7, 10 and 11
8
3
9
4
10
5
11
1, 6, 7, 10 and 11
12
1, 6, 7, 10 and 11
13
1, 6, 7 and 10-12
14
1, 6, 7, 10, 11 and 14
16
16
17
17
18. A method of selecting, in a rendering system, viewports for viewport transforming a vertex, the method comprising: 
receiving information identifying a particular vertex in a strip, each vertex in the strip associated with a viewport; selecting a plurality of viewports for viewport transformation of the particular vertex by: selecting a plurality of relevant vertices in the strip based on a provoking vertex, the relevant vertices comprising the particular vertex and at least one other vertex in the strip, and selecting the viewports associated with the plurality of relevant vertices as the plurality of viewports; and 



























sending one or more viewport transformation instructions to a viewport transformation module which cause the viewport transformation module to perform a viewport transformation on untransformed coordinate data for the particular vertex for each of the plurality of viewports.
1. A viewport transformation module for use in a three-dimensional rendering system, the viewport transformation module comprising: 
a processing module configured to perform a viewport transformation on untransformed coordinate data for a particular vertex in a strip for each of a plurality of viewports to generate transformed coordinate data for each of the plurality of viewports, the plurality of viewports comprising a viewport associated with the particular vertex and a viewport associated with at least one other vertex in the strip, the at least one other vertex selected based on a provoking vertex of primitives to be formed by vertices in the strip and a number of vertices in each primitive; and a write module configured to write the transformed coordinate data to a vertex buffer; wherein the viewport transformation module is configured to perform the viewport transformations prior to at least one of the primitives being built from the vertices in the strip.
6. The viewport transformation module of claim 1, wherein the write module is configured to write the transformed coordinate data to the vertex buffer so that the transformed coordinate data for each of the plurality of viewports is stored in the vertex buffer in an order that corresponds to an order of the vertices in the strip associated with the plurality of viewports.
7. The viewport transformation module of claim 6, wherein the write module is configured to write the transformed coordinate data for each of the plurality of viewports to the vertex buffer in an order that corresponds to the order of the vertices in the strip associated with the plurality of viewports by associating each viewport transformation with a different offset representing the order of the vertices associated with the corresponding viewports in the strip, and writing the transformed coordinate data for each viewport transformation to a separate location in the vertex buffer based on the offset associated with that viewport transformation.
10. The viewport transformation module of claim 7, wherein each viewport transformation performed on the untransformed coordinate data is associated with an iteration identifier that identifies an order of that viewport transformation relative to the other viewport transformations performed on the untransformed coordinate data; and the offset associated with each viewport transformation is based on the iteration identifier associated with that viewport transformation and the provoking vertex. 
11. The viewport transformation module of claim 10, wherein the processing module is configured to perform each viewport transformation in response to receiving a viewport transformation instruction from a transaction processing module, the viewport transformation instruction specifying the particular vertex and the iteration identifier associated with that viewport transformation.
19
18


Claims 1, 5-14 and 16-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 10-12, 14 and 16-18 of U.S. Patent 10,685,483.
For claim 1, claims 1, 6, 7, 10 and 11 of U.S. Patent 10,685,483 recite the same limitations of claim 1. Therefore, claim 1 is not patentably distinct from claims 1, 6, 7, 10 and 11 of U.S. Patent 10,685,483.
For claims 5-14, 16 and 17, claims 1-7, 10-12, 14, 16 and 17 of U.S. Patent 10,685,483 mirror and recite the same limitations of claims 5-14, 16 and 17 as set forth in the claim chart above. Therefore, claims 5-14, 16 and 17 are not patentably distinct from claims 1-7, 10-12, 14, 16 and 17 of U.S. Patent 10,685,483.
For claim 18, claims 1, 6, 7, 10 and 11 of U.S. Patent 10,685,483 recite modules for performing the limitations of the method of claim 18. Therefore, claim 18 is not patentably distinct from claims 1, 6, 7, 10 and 11 of U.S. Patent 10,685,483.
For claim 19, claim 18 of U.S. Patent 10,685,483 recites the same limitations of claim 19. Therefore, claim 19 is not patentably distinct from claim 18 of U.S. Patent 10,685,483.

Claims 1, 5-14 and 16-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 9-11, 13 and 15-17 of U.S. Patent 10,937,234. 


The following is a claim comparison of claims 1, 5-14 and 16-19 of the instant application and claims 1-6, 9-11, 13 and 15-17 of U.S. Patent 10,937,234.

Application No. 16/871,226
U.S. Patent 10,937,234
1. A transaction processing module for use in a rendering system, the transaction processing module configured to: 

receive information identifying a particular vertex in a strip, each vertex in the strip associated with a viewport; select a plurality of viewports for viewport transformation of the particular vertex by: selecting a plurality of relevant vertices in the strip based on a provoking vertex, the relevant vertices comprising the particular vertex and at least one other vertex in the strip, and selecting the viewports associated with the plurality of relevant vertices as the plurality of viewports; and






















send one or more viewport transformation instructions to a viewport transformation module which cause the viewport transformation module to perform a viewport transformation on untransformed coordinate data for the particular vertex for each of the plurality of viewports.
1. A viewport transformation module for use in a three-dimensional rendering system, the viewport transformation module comprising: 
a processing module configured to perform a viewport transformation on untransformed coordinate data for a particular vertex in a strip for each of a plurality of viewports to generate transformed coordinate data for each of the plurality of viewports, the plurality of viewports comprising a viewport associated with the particular vertex and a viewport associated with at least one other vertex in the strip, the at least one other vertex selected based on a provoking vertex of primitives to be formed by vertices in the strip and a number of vertices in each primitive; and a write module configured to write the transformed coordinate data to a vertex buffer so that the transformed coordinate data for each of the plurality of viewports is stored in the vertex buffer in an order that corresponds to an order of the vertices in the strip associated with the plurality of viewports.
6. The viewport transformation module of claim 1, wherein the write module is configured to write the transformed coordinate data for each of the plurality of vie ports to the vertex buffer in the order that corresponds to the order of the vertices in the strip associated with the plurality of viewports by associating each viewport transformation with a different offset representing the order of a vertex of the particular vertex and the at least one other vertex that is associated with the corresponding viewport in the strip, and writing the transformed coordinate data for each viewport transformation to a separate location in the vertex buffer based on the offset associated with that viewport transformation.
9. The viewport transformation module of claim 6, wherein each viewport transformation performed on the untransformed coordinate data is associated with an iteration identifier that identifies an order of that viewport transformation relative to the other viewport transformations performed on the untransformed coordinate data; and the offset associated with each viewport transformation is based on the iteration identifier associated with that viewport transformation and the provoking vertex.
10. The viewport transformation module of claim 9, wherein the processing module is configured to perform each viewport transformation in response to receiving a viewport transformation instruction from a transaction processing module, the viewport transformation instruction specifying the particular vertex and the iteration identifier associated with that viewport transformation.
5
1, 6, 9 and 10
6
1, 2, 6, 9 and 10
7
1, 2, 6, 9 and 10
8
3
9
4
10
5
11
1, 6, 9 and 10
12
1, 6, 9 and 10
13
1, 6, and 9-11
14
1, 6, 9, 10 and 13
16
15
17
16
18. A method of selecting, in a rendering system, viewports for viewport transforming a vertex, the method comprising: 
receiving information identifying a particular vertex in a strip, each vertex in the strip associated with a viewport; selecting a plurality of viewports for viewport transformation of the particular vertex by: selecting a plurality of relevant vertices in the strip based on a provoking vertex, the relevant vertices comprising the particular vertex and at least one other vertex in the strip, and selecting the viewports associated with the plurality of relevant vertices as the plurality of viewports; and 






















sending one or more viewport transformation instructions to a viewport transformation module which cause the viewport transformation module to perform a viewport transformation on untransformed coordinate data for the particular vertex for each of the plurality of viewports.
1. A viewport transformation module for use in a three-dimensional rendering system, the viewport transformation module comprising: 
a processing module configured to perform a viewport transformation on untransformed coordinate data for a particular vertex in a strip for each of a plurality of viewports to generate transformed coordinate data for each of the plurality of viewports, the plurality of viewports comprising a viewport associated with the particular vertex and a viewport associated with at least one other vertex in the strip, the at least one other vertex selected based on a provoking vertex of primitives to be formed by vertices in the strip and a number of vertices in each primitive; and a write module configured to write the transformed coordinate data to a vertex buffer so that the transformed coordinate data for each of the plurality of viewports is stored in the vertex buffer in an order that corresponds to an order of the vertices in the strip associated with the plurality of viewports.
6. The viewport transformation module of claim 1, wherein the write module is configured to write the transformed coordinate data for each of the plurality of vie ports to the vertex buffer in the order that corresponds to the order of the vertices in the strip associated with the plurality of viewports by associating each viewport transformation with a different offset representing the order of a vertex of the particular vertex and the at least one other vertex that is associated with the corresponding viewport in the strip, and writing the transformed coordinate data for each viewport transformation to a separate location in the vertex buffer based on the offset associated with that viewport transformation.
9. The viewport transformation module of claim 6, wherein each viewport transformation performed on the untransformed coordinate data is associated with an iteration identifier that identifies an order of that viewport transformation relative to the other viewport transformations performed on the untransformed coordinate data; and the offset associated with each viewport transformation is based on the iteration identifier associated with that viewport transformation and the provoking vertex.
10. The viewport transformation module of claim 9, wherein the processing module is configured to perform each viewport transformation in response to receiving a viewport transformation instruction from a transaction processing module, the viewport transformation instruction specifying the particular vertex and the iteration identifier associated with that viewport transformation.
19
17


Claims 1, 5-14 and 16-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 9-11, 13 and 15-17 of U.S. Patent 10,937,234.
For claim 1, claims 1, 6, 9 and 10 of U.S. Patent 10,937,234 recite the same limitations of claim 1. Therefore, claim 1 is not patentably distinct from claims 1, 6, 9 and 10 of U.S. Patent 10,937,234.
For claims 5-14, 16 and 17, claims 1-6, 9-11, 13, 15 and 16 of U.S. Patent 10,937,234 mirror and recite the same limitations of claims 5-14, 16 and 17 as set forth in the claim chart above. Therefore, claims 5-14, 16 and 17 are not patentably distinct from claims 1-6, 9-11, 13, 15 and 16 of U.S. Patent 10,937,234.
For claim 18, claims 1, 6, 9 and 10 of U.S. Patent 10,937,234 recite modules for performing the limitations of the method of claim 18. Therefore, claim 18 is not patentably distinct from claims 1, 6, 9 and 10 of U.S. Patent 10,937,234.
For claim 19, claim 17 of U.S. Patent 10,937,234 recites the same limitations of claim 19. Therefore, claim 19 is not patentably distinct from claim 17 of U.S. Patent 10,937,234.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17 are rejected under 35 U.S.C. 101 because they encompass nonstatutory subject matter.
Claims 1-16 are directed to a transaction processing module. Applicant’s Specification describes a module may be used to generally represent software (Specification at page 36/par. 122). Thus, the transaction processing module may be interpreted as software and claims 1-16 are accordingly directed to a program per se. Claims 1-16 fail to fall within a statutory category of invention. They are directed to the program itself, not a process occurring as a result of executing the program, a machine programmed to operate in accordance with the program nor a manufacture structurally and functionally interconnected with the program in a manner which enables the program to act as a computer component and realize its functionality. They are also clearly not directed to a composition of matter. Therefore, they are non-statutory under 35 U.S.C. 101.
Claim 17 is directed to a rendering system comprising the transaction processing module of claim 1. As the transaction processing module of claim 1 is directed to a program per se, claim 17 is likewise directed to a program per se in reciting a system solely composed of a program corresponding to the transaction processing module of claim 1. Therefore, claim 17 is likewise non-statutory under 35 U.S.C. 101 for the same reasons discussed above as to claim 1. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
For independent claim 1, this claim recites the phrase “the viewports associated with the plurality of relevant vertices.” However, claim 1 has not provided any antecedent basis for these viewports and the phrase “the viewports associated with the plurality of relevant vertices” is accordingly indefinite. Examiner has suggested an amendment in the claim objections above to resolve the ambiguity.
For dependent claims 2-17 and 19, these claims depend from claim 1 and accordingly inherit the deficiencies of claim 1. Therefore, claims 2-17 and 19 are likewise indefinite.
For dependent claim 4, this claim further fails to provide antecedent basis for the phrase “the viewport associated with that vertex.” Furthermore, the phrase “that vertex” is similarly indefinite as parent claim 1 establishes numerous vertices such as “a particular vertex”, “a provoking vertex”, “at least one other vertex” and “a plurality of relevant vertices” and it is unclear which vertex is referred to by “that vertex.” Examiner has suggested amendments in the claim objections above to resolve the ambiguity. Furthermore, claim 4 recites “a buffer” while parent claim 3 similarly establishes “a buffer” and it is unclear whether the buffers of claims 3 and 4 are the same buffer or different buffers. On the understanding, the buffers are the same, Examiner has suggested amendments in the claim objections above to resolve the ambiguity. Otherwise, Applicants may consider differentiating the recited buffers with suitable prefixes such as first and second.
For dependent claim 7, this claim further recites the phrase “a viewport” and goes on to recite the phrase “the viewport.” However, parent claim 1 already establishes “a viewport” and the recitation of “the viewport” in claim 7 is indefinite as it is unclear to which of the first “viewport” and second “viewport” is being referred to by “the viewport.” Examiner has suggested amendments in the claim objections above to resolve the ambiguity.
For dependent claim 8, this claim further fails to provide antecedent basis for the phrase “the vertices in the strip.” Furthermore, parent claim 1 establishes “a plurality of relevant vertices in the strip” and it is unclear as to whether the “vertices in the strip” of claim 8 refers to only the relevant vertices in the strip, all of the vertices in the strip or some other subset of vertices in the strip.
For dependent claim 9, this claim likewise further fails to provide antecedent basis for the phrase “the vertices in the strip.” Furthermore, parent claim 1 establishes “a plurality of relevant vertices in the strip” and it is unclear as to whether the “vertices in the strip” of claim 9 refers to only the relevant vertices in the strip, all of the vertices in the strip or some other subset of vertices in the strip. Dependent claim 10 depends from claim 9 and accordingly inherits the deficiencies of claim 9.
For dependent claim 11, this claim further fails to provide antecedent basis for the phrase “the viewport transformation for that viewport” and the phrase “the viewport transformations for the other viewports of the plurality of viewports.” Examiner has suggested amendments in the claim objections above to resolve the ambiguity. Dependent claims 12 and 13 depend from claim 11 and accordingly inherit the deficiencies of claim 11.
For dependent claim 13, this claim further fails to provide antecedent basis for the phrase “the iteration identifiers”, “the viewport transformation for the viewport associated with the particular vertex in a first iteration” and “the viewport transformations for the viewports associated with the at least one other vertex in one or more subsequent iterations.” Examiner has suggested amendments in the claim objections above to resolve these ambiguities. Claim 13 further fails to provide antecedent basis for the phrase “the vertices in the strip.” Furthermore, parent claim 1 establishes “a plurality of relevant vertices in the strip” and it is unclear as to whether the “vertices in the strip” of claim 13 refers to only the relevant vertices in the strip, all of the vertices in the strip or some other subset of vertices in the strip.
For dependent claim 14, this claim likewise further fails to provide antecedent basis for the phrase “the vertices in the strip.” Furthermore, parent claim 1 establishes “a plurality of relevant vertices in the strip” and it is unclear as to whether the “vertices in the strip” of claim 14 refers to only the relevant vertices in the strip, all of the vertices in the strip or some other subset of vertices in the strip.
For independent claim 18, this claim recites the phrase “the viewports associated with the plurality of relevant vertices.” However, claim 18 has not provided any antecedent basis for these viewports and the phrase “the viewports associated with the plurality of relevant vertices” is accordingly indefinite. Examiner has suggested an amendment in the claim objections above to resolve the ambiguity.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 8 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hakura et al. (U.S. Patent Application Publication 2014/0267260 A1, hereinafter “Hakura”) in view of Bhiravabhatla et al. (U.S. Patent Application Publication 2018/0190021 A1, hereinafter “Bhiravabhatla”) (all references made of record of the IDS submitted 3/02/2021).

For claim 1, Hakura discloses a transaction processing module for use in a rendering system (disclosing a system (Fig. 9; page 5/par. 72) to perform three-dimensional rendering (page 1/par. 16) where the system includes a graphics processor 906 as a transaction processing module to perform processing of a transaction such as viewport transformation (Fig. 9; pages 1-2/par. 20-22)), the transaction processing module configured to: receive information identifying a particular vertex in a strip, each vertex in the strip associated with a viewport (disclosing its graphics processor receives information identifying the unique vertices of a strip where each vertex of the strip is associated with a viewport for projection (Fig. 2; page 2/par. 33 and page 3/par. 37-38)); select a plurality of viewports for viewport transformation of the particular vertex (disclosing the unique vertices of the strip are projected to generate transformed two-dimensional coordinate data for multiple viewports associated with a corresponding primitive of the unique vertices and other primitives in the strip (Fig. 2; page 2/par. 22 and 33; and page 3/par. 37-38)), by: selecting a plurality of relevant vertices in the strip based on a provoking vertex, the relevant vertices comprising the particular vertex and at least one other vertex in the strip, and selecting the viewports associated with the plurality of relevant vertices as the plurality of viewports (disclosing each primitive with its own set of vertices is associated with a corresponding set of viewports so that a first vertex as a particular vertex for a first primitive within the strip is projected and transformed to a set of viewports associated with the first primitive and at least one other vertex for another primitive within the strip is projected and transformed to a set of viewports associated with the other primitive within the strip to select the multiple viewports associated with the strip (Fig. 2; page 3/par. 37-38); disclosing each primitive in a strip has a corresponding provoking vertex with an associated per-primitive specific mask for controlling the transformation and output of that primitive and associated vertices for the corresponding viewports associated with that primitive (page 4/par. 56 and page 5/par. 61)); and send viewport transformation data to a viewport transformation module which cause the viewport transformation module to perform a viewport transformation on untransformed coordinate data for the particular vertex for each of the plurality of viewports (disclosing the graphics processor comprises a graphics processing pipeline with a portion of the pipeline to perform the viewport transformation such as a viewport transform unit 412 as a viewport transformation module (Figs. 3-4; page 3/par. 42 and page 4/par. 58); disclosing the transformation of untransformed three-dimensional coordinate data to transformed two-dimensional coordinate data for the unique vertices of the strip where the unique vertices of the strip are projected to generate the transformed two-dimensional coordinate data for multiple viewports associated with corresponding primitives in the strip (Fig. 2; page 2/par. 22 and 33; and page 3/par. 38)).
 Hakura does not specifically disclose instructions for viewport processing.
However, these limitations are well-known in the art as disclosed in Bhiravabhatla.
Bhiravabhatla similarly discloses a system and method for transforming vertices of primitives for replication across multiple viewports (page 1/par. 1, page 3/par. 36-37 and page 7/par. 98). Bhiravabhatla explains its system implements instruction sets of instructions for distribution to various execution units and hardware for performing the functions of the system such as viewport transformation (page 7/par. 98; page 8/par. 103; and page 12/par. 145). It follows Hakura may be accordingly modified with the teachings of Bhiravabhatla to implement instructions for viewport transformation for execution by its viewport transformation module.
A person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention would find it obvious to modify Hakura with the teachings of Bhiravabhatla. Bhiravabhatla is analogous art in dealing with a system and method for transforming vertices of primitives for replication across multiple viewports (page 1/par. 1, page 3/par. 36-37 and page 7/par. 98). Bhiravabhatla discloses its use of instructions is advantageous in appropriately controlling the operation of execution units and hardware in appropriately implementing the functions of a system (page 8/par. 103; and page 12/par. 145). Consequently, a PHOSITA would incorporate the teachings of Bhiravabhatla into Hakura for appropriately controlling the operation of execution units and hardware in appropriately implementing the functions of a system. Therefore, claim 1 is rendered obvious to a PHOSITA before the effective filing date of the claimed invention.

For claim 8, depending on claim 1, Hakura as modified by Bhiravabhatla discloses wherein: the rendering system is configured to form one or more primitives from the vertices in the strip, each primitive comprising N vertices, and the at least one other vertex comprises N-1 other vertices (Hakura discloses one or more primitives are formed from the vertices in the strip where each primitive with its own set of vertices is associated with a corresponding set of viewports so that the vertices for each primitive are projected and transformed to a set of viewpoints associated with each primitive (Fig. 2; page 3/par. 37-38) and, in the situation where the first vertex and the at least one other vertex belong to the same primitive, it is understood or obvious, after the selection of one of the vertices of the primitive to be the particular vertex, the at least one other vertex must comprise the remaining N-1 vertices within the primitive where N is the number of vertices in the primitive).

For claim 16, depending on claim 1, Hakura as modified by Bhiravabhatla discloses wherein the transaction processing module is embodied in hardware on an integrated circuit (Hakura discloses its graphics processor 906 as the transaction processing module to perform viewport transformation (Fig. 9; pages 1-2/par. 20-22; and page 3/par. 42) and further explains the graphics processor may be embodied as a semiconductor platform on an integrated circuit (pages 5/par. 73-74)).

For claim 17, Hakura as modified by Bhiravabhatla discloses a rendering system comprising the transaction processing module (Hakura discloses a system (Fig. 9; page 5/par. 72) to perform three-dimensional rendering (page 1/par. 16) where the system includes a graphics processor 906 as a transaction processing module to perform viewport transformation (Fig. 9; pages 1-2/par. 20-22; and page 3/par. 42)) as set forth in claim 1 (see above as to claim 1).

For claim 18, Hakura as modified by Bhiravabhatla discloses a method of selecting, in a rendering system, viewports for viewport transforming a vertex, the method comprising steps performed by the transaction processing module of claim 1 (see above as to claim 1).

For claim 19, Hakura as modified by Bhiravabhatla discloses a non-transitory computer readable storage medium having stored thereon a computer readable dataset description (Bhiravabhatla discloses a machine readable medium such as memory for storing a hardware model in a hardware description language of a structure of an integrated circuit (pages 15-16/par. 186-189) and it follows Hakura may be accordingly modified with the teachings of Bhiravabhatla to implement memory for storing a model of its graphics processor as its viewport transformation module as an integrated circuit for manufacture) of the transaction processing module as set forth in claim 1 (see above as to claim 1) that, when processed in an integrated circuit manufacturing system, causes the integrated circuit manufacturing system to manufacture an integrated circuit embodying the transaction processing module (Bhiravabhatla discloses an IP core development system as an integrated circuit manufacturing system for manufacturing the integrated circuit in accordance with the stored hardware model of its integrated circuit (pages 15-16/par. 186-189) and it follows Hakura may be accordingly modified with the teachings of Bhiravabhatla to implement an integrated circuit manufacturing system for appropriately manufacturing an integrated circuit embodying its graphics processor as its viewport transformation module).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES TSENG whose telephone number is (571)270-3857.  The examiner can normally be reached on 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES TSENG/           Primary Examiner, Art Unit 2613